



Exhibit 10.5


CHANGE ORDER FORM
Insurance Provisional Sum Closeout


PROJECT NAME:  Sabine Pass LNG Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: November 11, 2011
CHANGE ORDER NUMBER: CO-00059


DATE OF CHANGE ORDER: May 18, 2017



--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1.
The previous value of the Insurance Provisional Sum incorporated into the
Agreement in Change Order C0-00021, dated April 17, 2013, was U.S. $107,733,368.
Parties now agree to close this Provisional Sum. Actual Cost for Stage 1
Insurance was $115,171,041. The contract price will be increased by $7,437,673
which reflects the closure of the provisional sum.

2.
The Provisional Sum breakdown is described as follows:

a.
The previous Insurance Provisional Sum in Article 1.3 of Attachment EE, Schedule
EE-1, of the Agreement was One Hundred Seven Million, Seven Hundred Thirty-Three
Thousand, Three Hundred Sixty-Eight U.S. Dollars (U.S. $107,733,368). This
Change Order will reduce of the Insurance Provisional Sum by (U.S. $107,733,368)
and the value will be $0.

b.
The Parties agree to adjust the Aggregate Provisional Sum specified in Article
7.1A of the Agreement which prior to this Change Order was One Hundred Seven
Million, Seven Hundred Thirty-Three Thousand, Three Hundred Sixty-Eight U.S.
Dollars (U.S.$107,733,368). This Change Order will decrease the Aggregate
Provisional Sum amount by One Hundred Seven Million, Seven Hundred Thirty-Three
Thousand, Three Hundred Sixty-Eight U.S. Dollars (U.S. $107,733,368) and the new
Aggregate Provisional Sum value shall be Zero U.S. Dollars (U.S. $0).

3.
Schedule C-1 (Milestone Payment Schedule) of Attachment C of the Agreement will
be amended by including the milestone(s) listed in Exhibit A of this Change
Order.




--------------------------------------------------------------------------------

Adjustment to Contract Price
The original Contract Price was
$
3,900,000,000


Net change by previously authorized Change Orders (#0001-00058)
$
208,972,549


The Contract Price prior to this Change Order was
$
4,108,972,549


The Contract Price will be increased by this Change Order in the amount of
$
7,437,673


The new Contract Price including this Change Order will be
$
4,116,410,222





Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A




Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary) N/A




Adjustment to Payment Schedule: Yes — See Exhibit A of this Change Order


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A







--------------------------------------------------------------------------------





Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A




Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials:
/s/ BT Contractor /s/ EL Owner




[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.


/s/ Ed Lehotsky
 
/s/ Bhupesh Thakkar
Owner
 
Contractor
Ed Lehotsky
 
Bhupesh Thakkar
Name
 
Name
SVP LNG E&C
 
Senior Project Manager
Title
 
Title
August 9, 2017
 
May 18, 2017
Date of Signing
 
Date of Signing






